12/08/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 20-0390



                                  No. DA 20-0390

STATE OF MONTANA,

              Plaintiff and Appellee,

      v.

JASON AARON CARRYWATER,

              Defendant and Appellant.


                            GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including January 10, 2022, within which to prepare, serve, and file the State’s

response.




CL                                                                    Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                          December 8 2021